—Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about February 22, 2000, which, inter alia, changed custody of the parties’ child from the father to the mother, unanimously affirmed, without costs.
The mother’s oral application for a change of custody, together with Family Court’s statement, placed on the record during three successive hearing dates, that it was considering a change in custody, afforded the father adequate notice that a change of custody was under consideration. No objections were raised to the court’s reconsideration of the custody issue; the court heard testimony from the parties and witnesses subject to cross-examination on that issue; and no objections were raised to the admissibility of the evidence (cf., Seidenberg v Seidenberg, 19 AD2d 676; Matter of Fisk v Fisk, 274 AD2d 691, 692). The record supports the finding that the father’s conduct, including interference with the mother’s visitation and attempts to alienate the child from the mother, made the father a less fit parent than the mother, and warranted a change in custody (see, Janecka v Franklin, 150 AD2d 755). Concur— Rosenberger, J. P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.